DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Allowable Subject Matter
2.       Claims 1-20 are allowed.

3.       The following is an examiner’s statement of reasons for allowance: 
          

	which limitations, as set forth in the claim combination, are not taught or suggested by the prior art of record.


         As to independent claim 1 , Heidemann et al (US 897023) discloses a three-dimensional (3D) measuring system comprising: 
           an external projector (the separate or external projector 130 in Fig. 1) ; 
           an imager device having a projector (Fig. 1, elements 121, 122)  and one or more cameras (11, 112) arranged in a predetermined geometric relationship, the one or more cameras having a photosensitive array with a plurality of pixels that transmit a signal in response to a wavelength of light, the projector projecting a pattern of light that includes at least one element at the wavelength of light; and
cameras, wherein the one or more processors are responsive to executable computer instructions when executed on the one or more processors for: 
               projecting one or more random patterns on an object (Fig. 1, object O) with the external projector (see Col. 1, line 50 to Col. 2, line 26;  Col. 7 lines 30-62 and abstract where it is stated that a second projector –understood to be the separate/external projector 130 - projects a stationary uncoded second pattern Y onto the object (O) while the scanner is moved; and claims 1-5); 
             recording one or more images of the object   (see  column 7, lines 30-62, "stationary pattern Y is visible in a plurality of images (frames) acquired by the cameras 111, 112"); 


    PNG
    media_image1.png
    795
    887
    media_image1.png
    Greyscale

	However, Heidemann et al appears to be silent with respect to the claim limitations:
            estimating a position and orientation of the imager device; and 
             registering scan data generated from the estimated position and orientation of the imager device into a coordinate system. 

which limitations, as set forth in the claim combination, are not taught or suggested by the prior art of record.

        See column 7, lines 30 -62, "the 3D-scans may be registered in relation to each other by means of the stationary pattern Y".

As to independent claim 11, Heidemann et al teaches a method of scan data registration, the method comprising:
             projecting one or more random patterns on an object; 
            recording one or more stereo images of the object; 

However , Heidemann et al appears to be silent with respect to the limitations;
             estimating a position and orientation of an imager device; and 
             registering scan data generated from the estimated position and orientation of the imager device into a coordinate system.  

which limitations, as set forth in the claim combination, are not taught or suggested by the prior art of record.

        See column 7, lines 30 -62, "the 3D-scans may be registered in relation to each other by means of the stationary pattern Y".











4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUAN H TRAN/Primary Examiner, Art Unit 2853